United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 14, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-60923
                         Summary Calendar



MYRA JONES,

                                    Plaintiff-Appellant,
versus

GENERAL NUTRITION CENTER INCORPORATED,

                                    Defendant-Appellee.

                       --------------------
          Appeals from the United States District Court
             for the Southern District of Mississippi
                     USDC No. 3:02-CV-1195-WS
                       --------------------
Before REAVLEY, HIGGINBOTHAM, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Mrya Jones seeks to proceed in forma pauperis (IFP) on

appeal following the district court’s judgment granting the

defendant’s summary-judgment motion and dismissing her 42 U.S.C.

§ 2000(e) complaint.   In her complaint, Jones alleged that she

was fired because of her religious beliefs and practices.

     This court may authorize Jones to proceed IFP on appeal if

she is unable to pay the costs of the appeal and the appeal is

taken in good faith, i.e., the appeal presents nonfrivolous




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-60923
                                 -2-

issues.   FED. R. APP. P. 24(a)(1); see Holmes v. Hardy, 852 F.2d

151, 153 (5th Cir. 1988).

     Jones has failed to demonstrate that her appeal would

involve nonfrivolous issues.   The summary-judgment evidence

showed that General Nutrition Centers, Inc., had articulated a

legitimate nondiscriminatory basis for Jones’s termination and

she had not borne her burden of establishing that the articulated

reason was pretextual.   Threadgill v. Prudential Sec. Group,

Inc., 145 F.3d 286, 292 (5th Cir. 1998); McDonnell Douglas Corp.

v. Green, 411 U.S. 792, 802-03 (1973).     Jones’s motion for IFP is

therefore denied and her appeal dismissed.     See Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.

     APPEAL DISMISSED.